Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 02/24/2020. In virtue of this communication, claims 1-15 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 03/18/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020, 06/02/2020 and 07/23/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 02/24/2020 accepted as part of the formal application.

Claim Objection
Claim 7 objected to because of the following informalities: 



The claim is not completed. The semi colon (;) in line 5 should be a period (.) to complete the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20160190678), hereinafter Hong.

Regarding claim 1,
Hong discloses a film antenna (an antenna device 103, Fig 2), comprising:
a dielectric layer (a dielectric substrate 131, Fig 2);
a first electrode (a radiation conductor 135, Fig 2) on the dielectric layer;
an insulation layer (a window member 113, Fig 1) covering the first electrode; and
a second electrode (a dummy pattern 137, Fig 2) on the insulation layer to be electrically connected to the first electrode (paragraph [0048] “arrangement of the conducting wires 133a forming the radiation conductor 135 and arrangement of the conducting wires 133a forming the dummy pattern 137, respectively”.
Hong does not explicitly teach the second electrode having a thickness different from that of the first electrode and having a transmittance lower than that of the first electrode.
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second electrode having a thickness different from that of a first electrode and having a transmittance lower than that of the first electrode in Hong, in order to provide a good visibility antenna device.

[AltContent: arrow][AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: textbox (Hong (US 20160190678))]
    PNG
    media_image1.png
    658
    658
    media_image1.png
    Greyscale

[AltContent: textbox (Hong (US 20160190678))]
    PNG
    media_image2.png
    599
    731
    media_image2.png
    Greyscale


Regarding claim 2,
Hong as modified discloses the claimed invention, as described in claim 1.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one selected from the group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium (Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), zinc (Zn), molybdenum (Mo), calcium (Ca), and an alloy thereof. 
However, it’s well known in the art that a conducting wire is formed of at least one selected from the group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium (Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), 

Regarding claim 3,
Hong as modified discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one of silver and a silver-palladium-copper (APC) alloy. 
However, it’s well known in the art that a conducting wire is formed of at least one of silver and a silver-palladium-copper (APC) alloy. See Kojima, US 20130222198, paragraph [0024]).

Regarding claim 4,
Hong as modified discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one of copper and a copper-calcium (Cu--Ca) alloy. 
However, it’s well known in the art that a conducting wire is formed of at least one of copper and a copper-calcium (Cu--Ca) alloy. See Kojima, US 20130222198, paragraph [0024]).

Regarding claim 5,
Hong as modified discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode have a solid pattern structure; a thickness of the first electrode is in a range from 80 .ANG. to 200 .ANG. and a transmittance of the first electrode is 70% or more; and a thickness of the second electrode is in a range from 350 .ANG.  to 5,000 .ANG.  and a transmittance of the second electrode is 10% or less. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 


Regarding claim 6,
Hong as modified discloses the claimed invention, as described in claim 2.
Hong teaches the first electrode has a mesh-type structure (Fig 2).
Hong does not explicitly teach the second electrode has a solid pattern structure. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first electrode having a mesh-type structure and a second electrode having a solid pattern structure in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 7,
Hong as modified discloses the claimed invention, as described in claim 6.
Hong does not explicitly teach a thickness of the first electrode is in a range from 1,500 .ANG.  to 5,000 .ANG., and a transmittance of the first electrode is 70% or more;  a thickness of the second electrode is in a range from 350 .ANG.  to 5,000 .ANG., and a transmittance of the second electrode is 10% or less; 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 


Regarding claim 8,
Hong as modified discloses the claimed invention, as described in claim 6.
Hong teaches a dummy mesh layer (the dummy pattern 137 is a dummy mesh layer) formed around the first electrode (Fig 2). 

Regarding claim 10,
Hong as modified discloses the claimed invention, as described in claim 1.
Hong teaches the first electrode includes an antenna array electrode (a plurality of electrodes 135, Fig 3) and a transmission line (a transmission line 139, Fig 3). 

Regarding claim 11,
Hong as modified discloses the claimed invention, as described in claim 10.
Hong does not explicitly teach the second electrode includes a driving electrode or a pad electrode. 
	However, it’s well known in the art that an electrode may have a driving electrode or a pad electrode for electrical connectivity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second electrode including a driving electrode or a pad electrode in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 12,
Hong as modified discloses the claimed invention, as described in claim 11.


Regarding claim 13,
Hong as modified discloses the claimed invention, as described in claim 1.
Hong does not explicitly teach a transmittance of the second electrode is 0 (zero). 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transmittance of a second electrode being 0 (zero) in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 14,
Hong as modified discloses the claimed invention, as described in claim 1.
Hong teaches a display device (a display device 111, Fig 1) comprising the film antenna according to claim 1. 

Regarding claim 15,
Hong as modified discloses the claimed invention, as described in claim 14.
Hong teaches the display device has a display region (a display region R1, Fig 1) and a peripheral region (a peripheral region R2, Fig 1).
Hong does not explicitly teach the first electrode is disposed in the display region, and the second electrode is disposed in the peripheral region. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20160190678), hereinafter Hong, in view of Peng (US 20180314120), hereinafter Peng.

Regarding claim 9,
Hong as modified discloses the claimed invention, as described in claim 1.
Hong does not teach a via structure formed in the insulation layer to electrically connect the first electrode and the second electrode. 
However, Peng teaches an array substrate (Fig 5), comprising a via (a via h1, Fig 5) structure formed in an insulation layer (an insulation layer 228, Fig 5) to electrically connect a first electrode (a conductor 208a, Fig 5) and a second electrode (an electrode 206, Fig 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a via structure formed in the insulation layer to electrically connect the first electrode and the second electrode in Hong as modified, as taught by Peng, in order to improve touch sensitivity.

[AltContent: textbox (Peng (US 20180314120))]
    PNG
    media_image3.png
    361
    787
    media_image3.png
    Greyscale



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/HAI V TRAN/Primary Examiner, Art Unit 2845